

116 HR 4184 IH: To require the Director of the Court Services and Offender Supervision Agency for the District of Columbia and the Director of the District of Columbia Pretrial Services Agency to reside in the District of Columbia.
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4184IN THE HOUSE OF REPRESENTATIVESAugust 13, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Director of the Court Services and Offender Supervision Agency for the District of Columbia and the Director of the District of Columbia Pretrial Services Agency to reside in the District of Columbia. 
1.District of Columbia residency requirement for Director of Court Services and Offender Supervision Agency and Director of Pretrial Services Agency 
(a)Director of CSOSASection 11233(b)(1) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–133(b)(1), D.C. Official Code) is amended by striking the period at the end of the second sentence and inserting the following: , except that as a condition of appointment, the Director shall be a resident of the District of Columbia.. (b)Director of Pretrial Services AgencySection 23–1304(b), District of Columbia Official Code, is amended by striking Columbia. and inserting Columbia and who shall be a resident of the District of Columbia.. 
(c)Effective dateThe amendments made by this section shall apply with respect to each individual who is first appointed to serve as the Director of the Court Services and Offender Supervision Agency for the District of Columbia or the Director of the District of Columbia Pretrial Services Agency (as the case may be) on or after the date of the enactment of this Act. 